Name: Commission Regulation (EC) No 1827/95 of 26 July 1995 fixing the price difference for white sugar applicable for the calculation of the levy in the wine sector
 Type: Regulation
 Subject Matter: prices;  beverages and sugar;  agricultural activity;  trade policy;  international trade
 Date Published: nan

 27. 7. 95 | EN | Official Journal of the European Communities No L 175/45 COMMISSION REGULATION (EC) No 1827/95 of 26 July 1995 fixing the price difference for white sugar applicable for the calculation of the levy in the wine sector Whereas a standard amount replacing the threshold price for white sugar and equal to the threshold price appli ­ cable on 30 June 1995 must therefore be fixed on a provisional basis for the period up to 31 August 1995 and the difference referred to in the abovementioned Article 55 (2) must be calculated on that basis ; Whereas, in order to avoid any interruption in the system and any speculation , the standard amount must be made applicable from 1 July 1995 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1 544/95 (2), and in particular Article 55 (3) thereof, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ^), and in parti ­ cular Article 3 ( 1 ) thereof, Whereas Article 55 of Regulation (EEC) No 822/87 provides for an import levy on added sugar content for products falling within CN codes 2009 60 1 1 , 2009 60 71 , 2009 60 79 and 2204 30 99 ; whereas that levy is calcu ­ lated in particular on the basis of the difference, deter ­ mined by the Commission, between the threshold price for white sugar and the average cif price for that product ; Whereas threshdld prices for white sugar are being discontinued with effect from 1 July 1995 for the purposes of implementing the agricultural agreement included during the Uruguay Round ; whereas, however, it is necessary, pending the application of the entry price system for grape juice and grape must on 10 September 1995, to continue to calculate the levy for the products concerned on the basis of the criteria provided for in Article 55 (2) ; HAS ADOPTED THIS REGULATION : Article 1 The difference referred to in Article 55 (2) of Regulation (EEC) No 822/87 shall be fixed at ECU 0,4876. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 until 31 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27. 3. 1987, p. 1 . (2) OJ No L 148 , 30. 6. 1995, p . 31 . h) OJ No L 349, 31 . 12. 1994, p. 105.